DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Amendment filed on March 31, 2021.
Claims 4 and 14 are cancelled.
Claims 21-22 are added. 
Claims 1-3, 5-13, and 15-22 are pending.
Claims 1-3, 5-13, and 15-22 are examined.
This Office Action is given Paper No. 20210526 for references purposes only.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-13, and 18-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Moraghan et al. (US 10,708,654) in view of Adbulkader et al. (US 2017/0024770). 

Claims 1, 10, 19
Moraghan discloses:
generating, via a first predictive modeling algorithm, a first predicted viewership value (predicting viewership for a future event, e.g. prediction 1, see C14 L1-28) for a future showing of a first instance of media content, wherein the first predictive modeling algorithm comprises one of an average-based algorithm, a regression-based algorithm, or a time-series based algorithm (Bayesian network, see C13 L37-56, C19 L39-64), and wherein the first instance of media content is one of a movie, show episode (episode, see C10 L46-67), or sporting event;
calculating a first accuracy value (the accuracy of prediction 1, see C14 L18-28, C20 L13-25) for the first predicted viewership value based on a comparison of one or more predicted viewership values (predicted viewership, see C14 L29-47) generated via the first predictive modeling algorithm for the first instance of media content shown at one or more historical times with historical viewership data (past viewership data, see C14 L18-28) for one or more instances of media content other 
generating, via a second predictive modeling algorithm, a second predicted viewership value (predicting viewership for a future event, e.g. prediction 2, see C14 L1-28) for the future showing of the first instance of media content, wherein the second predictive modeling algorithm comprises a machine-learning-based algorithm (machine learning algorithm, see C13 L37-56, C19 L39-64);
calculating a second accuracy value (the accuracy of prediction 2, see C14 L18-28, C20 L13-25) for the second predicted viewership value based on a comparison of one or more predicted viewership values (predicted viewership, see C14 L29-47) generated via the second predictive modeling algorithm for the first instance of media content shown at the one or more historical times with the historical viewership data (past viewership data, see C14 L18-28) for the one or more instances of media content other than the first instance of media content (first/second/third/fourth/fifth viewing data, see C4 L29-54);
setting at least one time (time slot, see C20 L43-63) to show the first instance of media content based on the recommended predicted viewership value. 
Moraghan does not disclose:
Selecting… value.
Abdulkader teaches:
selecting either the first predicted viewership value or the second viewership value as a recommended predicted viewership value for the future showing of the first instance of media content based on a comparison of the first accuracy value 
Moraghan discloses generating predicted viewership values and calculating accuracy values. Moraghan does not disclose comparing the modeling algorithms based on their accuracy values, but Abdulkader does. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the optimizing inventory based on predicted viewership of Moraghan with the model selected based on accuracy of Abdulkader because 1) a need exists for optimizing inventory based on predicted viewership including evaluating past viewership data and predicting viewership for a future event (see Moraghan C1 L36-47); and 2) a need exists for an online system’s ability to select relevant content to the user (see Abdulkader [0005]). Comparing modeling algorithms in order to select the model with the best accuracy will help to predict viewership more accurately.

Claims 2, 11, 20
Furthermore, Moraghan discloses
calculating the first predicted viewership value based on one or more programming attributes (attribute, category, see C6 L38-42) of the first instance of media content and on historical viewership data for at least one other instance of media content that shares at least one programming attribute with the first instance of media content.

Claims 3, 12
Furthermore, Moraghan discloses:
the first instance of media content is included in a proposed programming schedule (schedule, see C15 L4-17) that includes a plurality of instances of media content and is received prior to generating the first predicted viewership value.

Claims 5, 18
Furthermore, Moraghan discloses
the first predictive modeling algorithm comprises a regression-based algorithm or a time-series-based algorithm (Bayesian network, see C13 L37-56, C19 L39-64), and generating the first predicted viewership value comprises generating the first predicted viewership value based on statistical attribution data (e.g. time, see C19 L39-64) associated with the first instance of media content.

Claim 6
Furthermore, Moraghan discloses:
generating the second predicted viewership value comprises generating the second predicted viewership value based on historical viewership data for at least one instance of media content that shares two or more programming attributes (e.g. age, day part, see C14 L29-47) with the first instance of media content.

Claim 7
Furthermore, Moraghan discloses:
generating, via a third predictive modeling algorithm, a third predicted viewership value (predicting viewership for a future event, e.g. prediction 3, see C14 L1-28) for the future showing of the first instance of media content;
calculating a third accuracy value (the accuracy of prediction 3, see C14 L18-28, C20 L13-25) for the third predicted viewership value, 
wherein selecting either the first predicted viewership value or the second predicted viewership value comprises:
calculating an average predicted viewership value (viewership may be measured in terms of viewer impressions, e.g. a measure of average quarter hour impressions, see C18 L49-56) for the future showing of the first instance of media content based on the first predicted viewership value, the second predicted viewership value, and the third predicted viewership value;
determining that a difference between the third predicted viewership value and the average predicted viewership value exceeds a minimum threshold value (advertising value threshold, see C20 L43-63).
Furthermore, Abdulkader teaches:
eliminating the third predicted viewership value as a possible predicted viewership value for the future showing of the first instance of media content (discontinue using the model if the accuracy of the model is less than a threshold value, see [0040]).

Claim 8
Furthermore, Abdulkader teaches:
prior to selecting either the first predicted viewership value or the second predicted viewership value as the recommended predicted viewership value, determining that a third predictive modeling algorithm is excluded for use with the first instance of media content based on predetermined logic indicating that the third predictive modeling algorithm is not to be employed for the first instance of media content (discontinue using the model if the accuracy of the model is less than a threshold value, see [0040]).

Claim 9
Furthermore, Abdulkader teaches:
the predetermined logic determines that the third predictive modeling algorithm is not to be employed for the first instance of media content based on a programming attribute (attributes, see [0040]) of the first instance of media content.

Claim 13
Furthermore, Moraghan discloses:
the at least one programming attribute includes one or more of a media content genre type, a media content target demographic (age, e.g. kids, see C14 L29-47), a lead-in genre type for the first instance of media content, a subsequently aired media content genre type, a media content seasonality, a media content air time, a media content repeat or original broadcast status, or a media content guest star status.

Claims 21, 22
Furthermore, Moraghan discloses:
the one or more instances of media content other than the first instance of media content comprises one or more show episodes (episode, see C10 L46-67) prior to the first instance of media content.

Claims 15-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Moraghan et al. (US 10,708,654), in view of Adbulkader et al. (US 2017/0024770), and further in view of Smith et al. (US 2017/0026678).

Claim 15
Moraghan in view of Abdulkader discloses the limitations above. Moraghan in view of Abdulkader does not disclose:
The average… year.
Smith teaches:
the average-based algorithm includes a year-over-year decline calculation for instances of media content that have aired for more than one year (e.g. previous year to current year, year-over-year periods, see [0102]).
Moraghan in view of Abdulkader discloses generating predicted viewership values, calculating accuracy values, and comparing the modeling algorithms based on their accuracy values. Moraghan in view of Abdulkader does not disclose the average-based algorithm includes a year-over-year decline calculation, but Smith does. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the optimizing inventory based on predicted viewership of Moraghan, in view of Abdulkader, with the year-over-year decline calculation of Smith because 1) a need exists for optimizing inventory based on predicted viewership including evaluating past viewership data and predicting viewership for a future event (see Moraghan C1 L36-47); 2) a need exists for an online system’s ability to select relevant content to the user (see Abdulkader [0005]); and 3) a need exists for serving advertisements to a certain number 

Claim 16
Moraghan in view of Abdulkader discloses the limitations above. Moraghan in view of Abdulkader does not disclose:
The average… content.
Smith teaches:
the average-based algorithm includes a calculation for a new season average of the first instance of media content that is based on actual viewership of N most recently aired episodes of the first instance of media content (second weighted advertisement rating based on actual viewership, automatically adjust, see [0114]).
Moraghan in view of Abdulkader discloses generating predicted viewership values, calculating accuracy values, and comparing the modeling algorithms based on their accuracy values. Moraghan in view of Abdulkader does not disclose the average-based algorithm includes a new season average calculation, but Smith does. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the optimizing inventory based on predicted viewership of Moraghan, in view of Abdulkader, with the new season average calculation of Smith because 1) a need exists for optimizing inventory based on predicted viewership including evaluating past viewership data and predicting viewership for a future event (see Moraghan C1 L36-47); 2) a need exists for an online system’s ability to select relevant content to the user (see Abdulkader [0005]); 

Claim 17
Furthermore, Smith teaches:
the calculation for the new season average of the first instance of media content is further based on a seasonal trend factor derived from the N most recently aired episodes (e.g. hit show, automatically adjust, see [0114]).

Response to Arguments
103 arguments
Applicant argues that the prior art does not teach the amendments. Specifically, Smith does not teach selecting between two different models, wherein the first accuracy value is associated with a first predicted viewership value and the second accuracy value is associated with a second predicted viewership value. 
Please see new mapping.

Claim Interpretation
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621